UNITED STATES DISTRICT COURT

DISTRICT OF MINNESOTA
Appliance Recycling Centers of File NO. lS-CV-02832 (JRT/HB)
America, Inc.,
Plaintiff,
DECLARATION OF MIRON
v. MARCOTTE IN SUPPORT OF
MOTION 'I`O DISMISS
Protiviti Inc.,
Defendant.
STATE OF MINNESOTA )
) ss.

COUNTY OF HENNEPIN )

I, Miron Marcotte, declare as follows:

1. I am Managing Director with Defendant Protiviti Ine. and work for the company
out of our Minneapolis, Minnesota office. Except where otherwise indicated, I make this
declaration based upon my own personal knowledgel

2. Protiviti Inc. has offices throughout the United States, and international offices in
countries including Canada, France, Germany, Italy, the Netherlands, the United Kingdom,
Australia, China, India, Japan, and Singapore.

3. All of the offices in the United States are offices of Protiviti Inc. The
international offices inciude both offices of Protiviti lnc., and “member firms” which are
independent legal entities operating under the Protiviti name.

4. Protiviti Inc. does business and enters into service agreements with companies

throughout the United States and the world.

5. Protiviti Inc.’s largest office is located in New York City, New York.

6. Protiviti lnc.’s CEO, Joseph A. Tarantino, is responsible for Protiviti’s worldwide
operations and works at the New York City office.
I declare under penalty of perjury of the laws of the United States that everything I have

stated in this document is true and correct

th . t
Executed on villagth °?0 `:-ZOIS in highele County, State of u \"m€§@_(' 61 .

  
 

 

4826~4778-9955. v. 2

